Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a 371 of PCT/US2014/059819 10/09/2014, which claims benefit of the provisional application 61/889,885 10/11/2013.
2.	Applicant’s remarks filed on 7/14/2021 are acknowledged. Claims 1, 3-6, 8-16, and 20-32 are pending in the application.  
Responses to Election/Restriction
3.	Applicant’s election without traverse of election Group I claims 1, 3-6, 8-11 and 28-30, in the reply filed on July 14, 2021 is acknowledged.  Election of a compound propofol as a single species is also acknowledged.
Claims 1, 3-6, 8-16, and 20-32 are pending in the application. 
The scope of the invention of the elected subject matter is as follows. 			Claims 1, 3-6, 8-11 and 28-30, drawn to a composition, and prosecuted in the case.
 Claims 12-16, 20-27 and 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The requirement is still deemed proper and therefore is made FINAL.  

Claim Rejections - 35 USC § 112
 4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):



		             	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, 
		           first paragraph (pre-AIA ), because the specification does not reasonably provide 
		           enablement of  the instant biologically active agent without limitation (i.e., no  named  
           compounds).  The specification does not enable any person skilled in the art to which it 
           pertains, or  with which it is most nearly connected, to make   the invention 
           commensurate in scope with the claim.  
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention is a composition comprising a biologically active agent wherein the biologically active agent is without limitation (i.e., no named compounds), see claim 1. 
The state of the prior art and the predictability or Iack thereof in the art
The state of the prior art is Takeda et al. US 2009/0069445 A1. Takeda et al. et al. ‘445 discloses a composition emulsion comprising propofol, see column 6.

The amount of direction or guidance present and the presence or absence of working examples
  The only direction or guidance present in the instant specification is the exemplified a number of specific biologically active agent, see pages 3-4 of the specification.  There are no working examples present for “biologically active agent” without limitation (i.e., no named compounds) found in the specification.

The breadth of the claims
The breadth of the claims is the instant “biologically active agent” without limitation (i.e., no named compounds).

The quantity of experimentation needed

The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine what “biologically active agent” without limitation (i.e., no named compounds)  would be prepared by the instant claim 1, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physical characteristics to determine which “an active substance” are prepared. Thus, the specification fails to provide sufficient support of the broad scope of the compounds of the instant claims for the “an active substance”.
As a result necessitating one of skill to perform an exhaustive search for which “anti-bloating agent”, can be prepared of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed compounds. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compositions/compounds in regards to the “anti-bloating agent” without limitation, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be 
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.

	    Claims 1, 3-6, 8-11 and 28-30 are rejected under 35 U.S.C. 103(a) as being obvious 
over Takeda et al. US 2009/0069445 A1.
	Applicants claim a composition comprising: a biologically active agent;
a base oil; an additional oil that is soluble in the base oil with a partition coefficient for the biologically active molecule that is at least twice that of the base oil; where the base oil and the additional oil are present in the composition in an amount effective to reduce the amount of the biologically active agent in an aqueous phase to less than 80 wt% of the amount with just the base oil present in an otherwise identical composition at the same total oil loading; a non-ionic surfactant; and water; where the composition forms average domain particle size droplets of 100 nanometers to 1 micrometer as determined by dynamic light scattering; where the biologically active agent is a hypnotic or amnesic agent and is present in an amount of 0.5 to 5 wt%; where the base oil comprises at least one triglyceride and is present in an amount of 3 to 10 wt%; where the additional oil is a fatty acid or ester of a fatty acid and is present in an amount of 3 to 10 wt%; where the non-ionic surfactant is present in an amount of 1 to 5 wt%; where the water is present in 
Determination of the scope and content of the prior art (MPEP §2141.01)
	Takeda et al.  ‘445 discloses a  propofol-containing fat emulsion preparation which alleviates vascular pain that occurs during administration thereof by intravenous injection or infusion, the propofol-containing fat emulsion preparation comprising: 0.1 to 2 w/v % of propofol, 10 to 20 w/v % of an oily component, and 2 to 5 w/v % of an 
emulsifier, the weight of the oily component being in the range of about 5 to 
about 200 times that of propofol, the weight of the emulsifier being in the 
range of about 0.9 to about 50 times that of propofol, and the average particle 
size of the emulsion particles being 180 nm or less, see column 6.  Takeda et al.  ‘445 emulsion comprises water, soybean oil, triglycerides, fatty acid selected from C10-22 linear or branched fatty acids, see Examples 1-3, Table 1 in  columns 3-5.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Takeda et al.  ‘445 is that the instant claims are silent on the scope of the biological active agent.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)

The motivation to make the claimed compositions derived from the known compositions of Takeda et al.  ‘445 would possess similar activity to that which is claimed in the reference.    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/REI TSANG SHIAO/




Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



August 31, 2021